Citation Nr: 1412512	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-33 316	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to December 1946, from January 1951 to July 1958, and from May 1961 to November 1965.

The Appellant is claimant entitlement to DIC benefits on the premise that she should be recognized as his lawful surviving spouse since she was once married to him, though of course not since he died in December 1968, and even though she since has remarried and is still married to this other man.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied her this recognition.

In support of her claim, the Appellant testified at a hearing at the RO in February 2014 before the undersigned Veteran's Law Judge (VLJ) of the Board (Travel Board hearing).  A transcript of the hearing is in the electronic (Virtual VA) portion of the claims file, so of record.

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Appellant and Veteran were married in May 1959.  He died in December 1968.  She subsequently established her entitlement to service connection for the cause of his death in a January 1969 rating decision. 

2.  She remarried in October 1981, however, at the age of 49, and she remains married to this second husband even today.


CONCLUSION OF LAW

The Appellant is not entitled as a matter of law to recognition as the lawful surviving spouse of the Veteran for purposes of re-establishing her entitlement to DIC benefits.  38 U.S.C.A. §§ 101, 103, 1310, 1311 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.5, 3.50, 3.54 3.55 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The law generally imposes on VA certain notice and duty to assist obligations concerning claims for VA benefits.  However, VA's General Counsel has held that there is no duty to notify a claimant where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Further, it was held that there is no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).

In this case, undisputed facts render the Appellant ineligible for the claimed benefit, although she has in the past had this recognition.  Moreover, since she admittedly is still married to another person, there is no additional evidence that would tend to substantiate her claim.  Therefore, the notice and duty to assist provisions are not applicable in this case.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that when the law, and not the underlying facts or development of the facts, are dispositive in a matter, the VCAA has no effect on the appeal); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002) (holding that the VCAA is not applicable to matters involving pure statutory interpretation);

II.  Merits of the Claim

The Appellant has claimed VA death benefits, specifically entitlement to DIC, as the lawful surviving spouse of the Veteran, who died on December [redacted], 1968 from a subarachnoid hemorrhage.  She and the Veteran were married in May 1959 and remained married until his death.

Following his death and the filing of a DIC claim, she was granted entitlement to service connection for the cause of his death in a January 1969 rating decision.  She continued to receive these death benefits until she remarried in October 1981.  She herself wrote to VA in December 1981 and January 1982 indicating she had remarried and that she understood she resultantly was no longer eligible for VA benefits.


In February 2011, after learning of a change in law, she submitted her current claim for re-establishment of her entitlement to DIC benefits, indicating she did not know that she could receive them in addition to what she was receiving during the time between 1968 and 1981 when she was widowed.  She also referenced hearing about other widows who had fought successfully to keep their DIC benefits.  Additionally, she submitted correspondence she had with her Senator on the matter.

When a Veteran dies, his or her surviving spouse may be eligible for VA death benefits, including DIC benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541 (West 2002 & Supp. 2013); 38 C.F.R. § 3.50(a) (2013).  But in order to establish her status as a valid claimant, it must be shown the appellant had a valid marriage to the Veteran.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991). 

A surviving spouse for VA purposes is defined as a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2013) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2013).  A surviving spouse may qualify for pension, compensation, or DIC under the appropriate circumstances.  38 C.F.R. § 3.54 (2013).

As the Appellant admittedly remarried in 1981 and remains married even to this day, she is no longer the lawful surviving spouse of the Veteran, so no longer entitled to receive derivative DIC benefits as his survivor.

She has argued that the reinstatement of benefits provisions of 38 C.F.R. § 3.55 should apply to her.  However, this regulation only applies to situations when the remarried spouse's new marriage terminates via death or court order.  The Appellant, by her own admission, is still rightfully married to her second husband and indeed has been since 1981.  The exceptions to this found in 38 C.F.R. § 3.55(a)(10) apply to situations where the spouse remarried after attaining the age of 57.  Here, the Appellant remarried in October 1981 when she was 49 years old and, thus, the exceptions do not apply to her particular situation.

While the Board acknowledges the Appellant's assentation that she did not know she could have received additional DIC benefits as a widow, owing to the change in law, there was no VA obligation to inform her simply as a matter of course about all potentially available benefits.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  She considers this policy extremely unfair and argued, including during her hearing, that she "should be" entitled to restoration of her DIC benefits simply because it is the right thing to do in her opinion and estimation.  Her arguments, then, are grounded entirely in equity rather than actual law. The Board does not have authority to grant this claim on an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104 (West 2002 & 2012); Harvey v. Brown, 6 Vet. App. 416 (1994).  Payments from the Federal Treasury must be authorized by statute, so government employees may not make obligations that are beyond the scope authorized by statute.  Zimick v. West, 11 Vet. App. 45, 50 (1998) (citing Malone v. Gober, 10 Vet. App. 539, 543 (1997)) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424, 110 S. Ct. 2465, 2471, 110 L. Ed. 2d 387 (1990); 31 U.S.C. 1341(a)).

Thus, the Appellant does not qualify to be continually recognized as the lawful surviving spouse for the purposes of re-establishing her entitlement to DIC benefits, consequently her claim for this recognition must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App 426 (1994).


ORDER

The claim to re-establish entitlement to DIC benefits is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


